DETAILED ACTION
This communication is in regards to applicant’s reply filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1 is amended; Claims 4, 5, 13 – 15, 19, 20 are cancelled; No claims are added; Claims 1 – 3, 6 - 12, 16 - 18 are currently pending and subject to examination.

Response to Arguments
It is noted that the title for Nicholas King (79,670) should have been listed as “Patent Agent” in lieu of “Attorney of Record” in the interview summary dated 06/29/2022.  Applicant’s arguments with respect to the Lee reference applied to claims 1 – 3, 6 - 12, 16 – 18 filed in the remarks dated 07/28/2022 have been considered but they are not persuasive.  
Applicant’s Arguments:
Applicant argues that while the protocol architecture of Lee generally includes PDCP and RLC layers, Lee is silent with respect to a terminal including a PDCP layer processing unit configured to transmit/receive data to/from an RLC layer for each of a master base station and a secondary base station. Rather, Lee describes that an SeNB forwards a PDCP PDU to the MeNB (i.e., backhaul communication between base stations), which is distinct from each of the SeNB and MeNB communicating, from an RLC layer, to a PDCP layer of the UE. 
Therefore, Lee fails to teach “a PDCP (Packet Data Convergence Protocol) layer processing unit configured to have a PDCP layer transmitting and receiving data to/from the RLC layer for the master base station and the RLC layer for the secondary base station,” as recited by above limitation (i) of amended independent claim 1.

Examiner’s Response:
Examiner respectfully disagrees with this argument as Lee is directed to a method for a User Equipment (UE) operating in a wireless communication system, the method comprising: receiving a first PDCP (Packet Data Convergence Protocol) PDU (Protocol Data Unit) from a first RLC (Radio Link Control) entity of a radio bearer comprising a PDCP entity and two RLC entities; starting a reordering function if the first PDCP PDU is detected to be out of sequence; storing the first PDCP PDU in the PDCP entity; receiving a second PDCP PDU from the first RLC entity or the second RLC entity while the reordering function is running (see [0008]).  
Lee discloses in [0080] that the split bearer architecture may be a radio bearer comprising one Packet Data Convergence Protocol (PDCP) entity, two Radio Link Control (RLC) entities and two Medium Access Control (MAC) entities for one direction and in [0133] - [0134] that when the UE is configured to a split radio bearer comprising a PDCP entity and two RLC entities comprising a first RLC entity and a second RLC entity, the UE receives a first PDCP PDU from the first RLC entity, where the first RLC entity is for a MeNB and the second RLC entity is for a SeNB.  
Therefore, Lee reasonably reads on the structure of the UE including a PDCP entity and at least two RLC entities for a split bearer architecture as required in the claims.
Applicant’s arguments with respect to the Zhang reference are moot light of the amendment to the independent claims, a new ground(s) of rejection is made in view of Worrall et al. (US 20170181216 A1), see the office action for details.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1 – 3, 6 - 12, 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20170181185 A1) in view of Worrall et al. (US 20170181216 A1).

Regarding claim 1, Lee et al. discloses a terminal (Lee et al., FIG. 2A, UE 10 in relation to FIG. 5), comprising: 
a transmission and reception unit (Lee et al., FIG. 5, UE transceiver 135; [0009] a UE (User Equipment) for re-ordering a PDCP PDU in a wireless communication system comprises an RF (Radio Frequency) module) configured to communicate with a master base station (Lee et al., FIG. 7, MeNB) and a secondary base station (Lee et al., FIG. 7, SeNB) simultaneously in dual connectivity (Lee et al., [0072] dual connectivity means that the UE can be connected to both a Master eNode-B (MeNB) and a Secondary eNode-B (SeNB) at the same time, in relation to [0078] in dual connectivity, a UE can be connected to one MeNB and one SeNB); 
an RLC (Radio Link Control) layer processing unit (Lee et al., FIG. 10, RLC 1005) configured to have an RLC layer for the master base station and an RLC layer for the secondary base station (Lee et al., [0080] the split bearer may be a radio bearer comprising two Radio Link Control (RLC) entities, in relation to [0134] the first RLC entity is for a MeNB and the second RLC entity is for a SeNB); and 
a PDCP (Packet Data Convergence Protocol) layer processing unit (Lee et al., FIG. 10, PDCP 1003) configured to have a PDCP layer transmitting and receiving data to/from the RLC layer for the master base station and the RLC layer for the secondary base station (Lee et al., [0082] a PDCP entity is responsible for routing PDCP PDUs towards eNBs for transmission and reordering them for reception, in relation to [0126] when the UE is configured with dual connectivity, for split bearer, two RLC entities and one PDCP entity are used), and 
wherein the PDCP layer processing unit has a reordering timer activated in response to detecting that data packets received from the RLC layer processing unit are out of sequence (Lee et al., [0127] the RLC performs reordering based on the reordering timer and reordering window, where if the PDCP reordering is operated as in the RLC reordering function, the reordering timer starts upon detection of out-of-sequence PDCP PDU to limit the maximum waiting time for the missing PDCP PDU), and upon expiration of the reordering timer, the PDCP layer processing unit transmits one or more PDCP service data units (SDUs) to an upper layer (Lee et al., [0156] If reordering timer expires or stops, the PDCP entity updates the Next Expected PDCP SN for RLC entity 1 (NEP1) and the Next Expected PDCP SN for RLC entity 2 (NEP2) to the PDCP SN of the first PDCP PDU with PDCP SN≧VRX that has not been received, delivers the PDCP PDUs with PDCP SN<VRX to upper functional entity in ascending order of the PDCP SN, where VRX is the value of PDCP SN following the PDCP SN of the PDCP PDU which triggered reordering timer).
Lee et al. does not expressly disclose if a split bearer is released by deletion of an individual bearer of an EPS (Evolved Packet System), the RLC layer processing unit deletes a corresponding Evolved Packet Core (EPC) bearer that is indicated in a message received by the terminal.
Warroll et al. for example, from an analogous field of endeavor (Warroll et al., [0008] dual connectivity may be offered such that a user is configured to allow communication with two base stations, in relation to [0058] in dual connectivity it is possible for some user equipment and base stations supporting this arrangement whereby data radio bearers (DRB) which carry user (U-plane) data may be provided from both a master base station (MeNB) and one or more secondary base stations (SeNB)) discloses if a split bearer is released by deletion of an individual bearer of an EPS (Evolved Packet System) bearer-basis (Warroll et al., [0059] the configuration of data radio bearers of the SeNB is maintained and the data radio bearers are suspended during the RRC connection re-establishment procedure), the RLC layer processing unit deletes a corresponding Evolved Packet Core (EPC) bearer that is indicated in a message received by the terminal (Warroll et al., [0071] all lower protocol layers such as the packet data convergence protocol (PDCP), radio link control (RLC), medium access control (MAC) and the physical layer (PHY) is re-set at the SeNB, all other secondary cells of the secondary cell group (SCG) are then released or deactivated either autonomously or explicitly).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine if a split bearer is released by deletion of an individual bearer of an EPS (Evolved Packet System) bearer-basis, the RLC layer processing unit deletes a corresponding Evolved Packet Core (EPC) bearer that is indicated in a message received by the terminal as taught by Warroll et al. with the system of Lee et al. in order release the SeNB in RRC connection re-establishment (Warroll et al., [0059]).

Regarding claim 2, Lee et al. - Warroll et al. disclose the RLC layer processing unit transmits data packets staying in the RLC layer for the secondary base station (Lee et al., [0158] the PDCP entity stores the received PDCP PDU in the reordering buffer, updates NEP2 to x+1, considers the missing PDCP PDUs with PDCP SN where PDCP SN<NEPmin (=NEP1) as lost, delivers the stored PDCP PDUs with PDCP SN where PDCP SN<NEPmin (=NEP1) to upper functional entity in ascending order of PDCP SN).

Regarding claim 3, Lee et al. - Warroll et al. disclose the staying data packets are RLC PDUs waiting for reordering in the RLC layer for the secondary base station (Lee et al., [0135] if the first PDCP PDU is detected to be out of sequence, the PDCP entity starts a reordering function and store the first PDCP PDU in the PDCP entity), and 
the RLC layer processing unit assembles RLC SDUs from the RLC PDUs waiting for reordering and transmits the RLC SDUs to the PDCP layer processing unit (Lee et al., [0162] if the reordering timer expires or stops, the PDCP entity updates NEP1 and NEP2 to the PDCP SN of the first PDCP PDU with PDCP SN≧VRX that has not been received, delivers the PDCP PDUs with PDCP SN<VRX to upper functional entity in ascending order of the PDCP SN).

Regarding claim 6, Lee et al. - Warroll et al. disclose the PDCP layer processing unit determines whether the data packets received from the RLC layer processing unit have been transmitted in connection with re-establishment on the RLC layer for the master base station (Lee et al., [0137] when the second PDCP PDU is received while the reordering function is running, the UE checked whether the second PDCP PDU is received from the first RLC entity or the second RLC entity) and controls the reordering timer depending on the determination (Lee et al., [0138] a COUNT value associated with a PDCP PDU is composed of a value of TX_HFN and a PDCP SN (Sequence Number) associated with the PDCP PDU).

Regarding claim 7, Lee et al. - Warroll et al. disclose if the data packets have not been transmitted in connection with the re-establishment on the RLC layer for the master base station (Lee et al., [0114] if the PDCP PDU received by PDCP is not due to the re-establishment of lower layers, the UE may deliver to upper layers in ascending order of the associated COUNT value), upon expiration of the reordering timer, the PDCP layer processing unit transmits the one or more PDCP SDUs to an upper layer (Lee et al., [0156] If reordering timer expires or stops, the PDCP entity updates NEP1 and NEP2 to the PDCP SN of the first PDCP PDU with PDCP SN≧VRX that has not been received, delivers the PDCP PDUs with PDCP SN<VRX to upper functional entity in ascending order of the PDCP SN).

Regarding claim 11, 12, Lee et al. - Warroll et al. disclose if releasing the split bearer is deletion on a per EPS (Evolved Packet System) bearer basis (Warroll et al., [0059] the configuration of data radio bearers of the SeNB is maintained and the data radio bearers are suspended during the RRC connection re-establishment procedure), the RLC layer processing unit deletes an indicated EPC bearer without performing re-establishment on the RLC layer for the secondary base station (Warroll et al., [0071] all lower protocol layers such as the packet data convergence protocol (PDCP), radio link control (RLC), medium access control (MAC) and the physical layer (PHY) is re-set at the SeNB, all other secondary cells of the secondary cell group (SCG) are then released or deactivated either autonomously or explicitly).  The motivation is the same as in claim 1.

Claims 8, 9, 10, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. – Warroll et al. as applied to claim 1 above, and further in view of Susitaival et al. (US 20160255551 A1).

Regarding claims 8, 16, Lee et al. - Warroll et al. do not expressly disclose if the data packets have been transmitted in connection with the re-establishment on the RLC layer for the master base station, the PDCP layer processing unit performs reordering for handover or reconnection.
Susitaival et al., for example, from an analogous field of endeavor (Susitaival et al., [0116] a wireless device may switch transmission of uplink data from a first network node to a second network node) discloses if the data packets have been transmitted in connection with the re-establishment on the RLC layer for the master base station (Susitaival et al., [0119] a wireless device may obtain an indication to switch transmission of uplink data from a first network node (MeNB) to a second network node (SeNB)), the PDCP layer processing unit performs reordering for handover or reconnection (Susitaival et al., [0123] an RLC module may flush stored data associated with an uplink transmission but provide stored data associated with a downlink transmission to a higher layer, such as the PDCP module).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine if the data packets have been transmitted in connection with the re-establishment on the RLC layer for the master base station, the PDCP layer processing unit performs reordering for handover or reconnection as taught by Susitaival et al. with the combined system of Lee et al. - Warroll et al. in order to avoid losses in throughput (Susitaival et al., [0124]).

Regarding claim 9, 17, 18, Lee et al. - Warroll et al. do not expressly disclose when a transmission direction of uplink data packets is changed in split bearers configured for the master base station and the secondary base station, the RLC layer processing unit performs re-establishment on the RLC layer for the master base station and the RLC layer for the secondary base station, and the PDCP layer processing unit performs the re-establishment on the PDCP layer.
Susitaival et al., for example, from an analogous field of endeavor (Susitaival et al., [0107] the uplink for the split bearer may change regularly, where an uplink to a MeNB may be preferable to minimize latency or an uplink to a SeNB may be preferable to minimize path loss between a UE and a base-station) discloses when a transmission direction of uplink data packets is changed in split bearers configured for the master base station and the secondary base station (Susitaival et al., [0111] when an uplink direction changes, data may be pending in the PDCP and RLC buffers, where it may be desirable that all transmissions towards an old eNB are stopped when the uplink is redirected towards a new eNB), the RLC layer processing unit performs re-establishment on the RLC layer for the master base station and the RLC layer for the secondary base station (Susitaival et al., [0112] stopping all transmissions towards the old eNB may be achieved by resetting RLC and MAC layers for the split bearer in the UE when such reconfiguration occurs), and the PDCP layer processing unit performs the re-establishment on the PDCP layer (Susitaival et al., [0113] after the uplink direction changes, the PDCP layer will stop directing data towards the old eNB, and instead direct the data towards the new eNB).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine when a transmission direction of uplink data packets is changed in split bearers configured for the master base station and the secondary base station, the RLC layer processing unit performs re-establishment on the RLC layer for the master base station and the RLC layer for the secondary base station, and the PDCP layer processing unit performs the re-establishment on the PDCP layer as taught by Susitaival et al. with the combined system of Lee et al. - Warroll et al. in order to switch transmission of uplink data to a second network node (Susitaival et al., [0114]).

Regarding claim 10, Lee et al. - Warroll et al. - Susitaival et al. disclose the re- establishment configures the RLC layer and the PDCP layer to stop transmitting uplink data packets after changing the transmission direction (Susitaival et al., [0112] stopping all transmissions towards the old eNB may be achieved by resetting RLC and MAC layers for the split bearer in the UE when such reconfiguration occurs) and transmit the transmission-stopped uplink data packets to a base station for the post-changed transmission direction (Susitaival et al., [0113] after the uplink direction changes, the PDCP layer will stop directing data towards the old eNB, and instead direct the data towards the new eNB).  The motivation is the same as in claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416